                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SANG KOO PARK, et al.,                     :
          Plaintiffs,                      :       CIVIL ACTION
                                           :
       v.                                  :
                                           :
EVANSTON INSURANCE CO., et al.,            :       No. 19-4753
         Defendants.                       :


                                           ORDER

       AND NOW, this 4th day of March 2020, upon consideration of Defendants’ Motion to

Dismiss and Plaintiffs’ response in opposition, and for the reasons set forth in this Court’s

Memorandum dated March 4, 2020, it is ORDERED that the motion (Document No. 3) is

GRANTED in part and DENIED in part, as follows:

       1. The motion is DENIED as to the breach of contract claim.

       2. The motion is GRANTED as to the bad faith claim, which is dismissed without

            prejudice.

       3. Plaintiffs have until March 25, 2020 to file an amended complaint.



                                           BY THE COURT:




                                                                        .
                                           Berle M. Schiller, J.
